Citation Nr: 0510494	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from March 12, 1997, to March 26, 1998, for lumbar 
spine intervertebral disc syndrome (IVDS).

2.  Entitlement to an evaluation in excess of 20 percent 
beginning March 26, 1998, for the lumbar spine intervertebral 
disc syndrome (IVDS).

3.  Entitlement to a 10 percent evaluation prior to March 26, 
1998, for service-connected left knee disability.

4.  Entitlement to service connection for multiple joint 
pain.

5.  Entitlement to service connection for an esophagogastric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from June 1986 to March 1997, when he received a physical 
disability discharge.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In January 2005, a hearing was held at the Board in 
Washington, DC before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.  At the hearing, 
the appellant withdrew from appeal the following claims:  
entitlement to a higher evaluation for left knee disability, 
entitlement to a higher evaluation for right knee disability, 
entitlement to an extension of 38 C.F.R. § 4.30 benefits for 
low back disability, entitlement to service connection for 
insomnia, and entitlement to service connection for a cardiac 
disorder.  See Board Hearing Transcript pp. 1-2.  Therefore, 
these issues will not be considered by the Board.  38 C.F.R. 
§ 20.204.

The appellant has appealed the initial evaluations assigned 
to his lumbar spine disability.  The appellant is, in effect, 
asking for higher ratings effective from the date service 
connection was granted (March 12, 1997).  Consequently, the 
Board will consider the entire time period in question, from 
the original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
therefore listed the lumbar spine rating issue on the title 
page as two separate staged ratings, starting with the 
initial rating.  (A temporary total rating was assigned from 
December 8, 1999 to March 31, 2000, under the provisions of 
38 U.S.C.A. § 4.30.  This period will not be addressed 
because a rating higher than 100 percent is not assignable.)  

The veteran has argued that an earlier effective date should 
be assigned for the 20 percent rating for his back 
disability-retroactive to the day after his release from 
service (March 12, 1997).  Nevertheless, because he has 
appealed the initial ratings assigned, the Board must 
consider the propriety of rating from that date-March 12, 
1997.  Fenderson, supra.  Consequently, the veteran's claim 
for an earlier effective date will be addressed in the 
Board's analysis of whether a higher rating is warranted for 
any period since March 12, 1997.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded for action as described below.

The Board notes that the appellant was discharged from the 
United States Navy due to physical disability.  A March 1998 
Statement of the Case (SOC) indicates that the appellant's 
claim was submitted with partial service medical records and 
that no original service medical records were available for 
review.  A March 2001 deferred rating action indicated that 
the appellant's service medical records were to be requested 
from multiple locations simultaneously.  However, it does not 
appear that this action was ever taken and the appellant's 
service medical records, including the Physical Evaluation 
Board and/or Medical Evaluation Board findings associated 
with the appellant's disability discharge, have not been 
obtained.  Service medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained, if available, prior to further review of 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The RO should take appropriate steps to obtain the 
appellant's service medical records and associate them with 
the claims file.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  If 
the appellant's service medical records cannot be located, 
the RO must take necessary steps to identify and obtain 
alternate records for the appellant.

The record contains a November 30, 2001 Social Security 
Administration (SSA) Administrative Law Judge (ALJ) decision 
granting the appellant's disability benefits as of March 1, 
1998.  The appellant was determined to be too disabled to 
work based, in part, on his lumbar spine, his left knee 
disability, and his depression/anxiety.  However, complete 
copies of the medical records upon which the original 
disability award was based, as well as the List of Exhibits 
associated with the November 2001 ALJ decision, have not been 
made part of the claims file.  All of these records should be 
obtained and associated with the claims file.

The Board notes that there is no indication in the evidence 
of record of how much, if any, of the appellant's overall 
esophagogastric symptomatology is due to his service-
connected mood disability as opposed to other causes.  
Further evidentiary development of this question may be 
required depending on the evidence obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claims and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should take all appropriate 
steps to secure the service medical or 
alternative records for the appellant, 
including a search for the Physical 
Evaluation Board Report/Medical 
Evaluation Board Report and searches at 
both the VA Records Management Center, 
St. Louis and the service department.  

Also, the veteran should be specifically 
told of alternate possible sources of 
information or evidence that may be 
helpful to his claims.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records 
obtained, documentation used in making 
that determination should be included in 
the claims file.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which the November 30, 2001 
Administrative Law Judge (ALJ) decision 
concerning the appellant's initial 
entitlement to benefits was based, as 
well as the associated List of Exhibits 
and all medical records related to any 
continuing award of benefits.  All of 
these records are to be associated with 
the claims file.

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment since 
service for any of his claimed 
disabilities, not already of record.  
After obtaining the appropriate signed 
authorization(s) for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995) and Fenderson v. 
West, 12 Vet. App. 119 (1999).  The re-
adjudication should include consideration 
of whether any esophageal or 
gastrointestinal pathology has been 
caused or made worse by his service-
connected mood disability.  (If any 
additional development, such as the 
scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.)

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

